Title: To George Washington from William Nelson, Jr., 5 September 1793
From: Nelson, William Jr.
To: Washington, George


            
              sir
              York town Virginia Sepr 5. 1793.
            
            As Chairman of a meeting of the Inhabitants of the County & town of York I have
              the honor of enclosing to you a copy of several resolutions agr⟨e⟩ed to by them. I am
              sir with every sentiment of Respect yr ob. servt
            
              Wm Nelson Jr
            
          